Citation Nr: 1416942	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-45 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, to include as secondary to service-connected pes planus, arthritis of the right great toe, or other service-connected lower extremity disability.  

2.  Entitlement to service connection for DJD, right hip, to include as secondary to service-connected pes planus. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1971 to December 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and February 2010 rating decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
By a rating decision issued October 30, 2006, the RO denied service connection for DJD, lumbar spine, claimed as secondary to pes planus, bilateral; in July 2007, the RO confirmed the denial.  In early October 2007, before one year expired after the October 2006 decision, the Veteran again sought service connection for lumbar spine DJD as secondary to pes planus.  In April 2008 and in December 2008, the RO again denied the claim on the merits.  Each cover letter advised the Veteran that he had one year to appeal each decision.  In February 2009, the Veteran requested "reconsideration" of the December 2008 decision, and the Veteran stated that the lumbar spine disorder was due to disturbance of the "kinetic chain" secondary to arthritis, great toe.  In February 2010, the RO denied service connection, interpreting the February 2009 assertion as a new claim for service connection on a different basis.  The issue on appeal is more accurately stated as listed on the title page of this decision, as it remained in continuously adjudication.  38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Veteran testified at a Travel Board hearing before the undersigned in April 2013.  The hearing transcript is associated with the Veteran's electronic (Virtual VA) file.  

The appeal for service connection for DJD, lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for service connection for a right hip disorder, to include as secondary to a service-connected foot disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal DJD, right hip, to include as secondary to service-connected pes planus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In this case, at his April 2013 Travel Board hearing, the Veteran withdrew from consideration the issue of service connection for a right hip disorder, to include that claim as secondary to service-connected bilateral per planus.  The transcript of that hearing has been reduced to writing and the transcript is associated with the Veteran's electronic (Virtual VA) file.  

As the Veteran has withdrawn his appeal for service connection for a right hip disorder, there remains no allegation of errors of fact or law for consideration.  Accordingly, the Board does not have jurisdiction to review an appeal on the issue of service connection for a right hip disorder, and that claim is dismissed without prejudice.


ORDER

The appeal for service connection for a right hip disorder, to include as secondary to service-connected pes planus or any other lower extremity disorder, is dismissed.  


REMAND

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was most recently afforded a VA examination in connection with the current claim for service connection for a lumbar disorder in September 2010.  At that time, the examiner stated that the Veteran's lumbar spine degenerative joint disease and degenerative disc disease were "unrelated" to the Veteran's bilateral pes planus or to arthritis of the metatarsophalangeal joints.  

However, since the 2010 VA examination, the Veteran has also been granted service connection for several disorders of the lower extremities, including recent grants of service connection for DJD of the left hip, right knee, right ankle with hallux valgus, right great toe, and left ankle, with hallux valgus, left great toe.  As service connection was granted for several disabilities of the lower extremities during the pendency of the appeal for service connection for DJD, lumbar spine, as secondary to a service-connected disability, an updated opinion must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify or submit any clinical or non-clinical evidence pertinent to the claim.

2.  Obtain VA clinical records since October 2011 (the date of the most recent VA clinical record associated with the claims file or electronic (Virtual VA) record).

3.  Afford the Veteran VA examination to obtain opinion as to the likelihood that any service-connected disability of the lower extremity, or all disabilities of the lower extremities, considered together, caused or permanently aggravate a low back disorder manifested by pain.  All necessary diagnostic testing and evaluation should be performed.

      (a) The examiner should specify each current 	diagnosis(es) applicable to the lumbar spine and 	supporting muscles.
      
      (b) The examiner is then asked to comment on the 	likelihood (very likely, as likely as not, less than 50 	percent likely, unlikely) that any current lumbar spine 	disability is related to or is attributable to the Veteran's 	military service or any incident of service.  
      
      (c) The examiner is then asked to opine as to the 	likelihood (very likely, as likely as not, less than 50 	percent likely, unlikely) that any current lumbar spine 	disability is proximnately due to, or the result of, or 	permanently aggravated by	any service-connected 	disability (left hip, right knee, bilateral ankle DJD 	and hallux valgus with arthritis, bilateral pes planus, or 	any other disability for which service connection is 	granted during the pendency of this appeal).  
      

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of the symptoms attributed to the claimed disorder.  The examiner must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might provide a basis for a non-speculative opinion.  

4.  After the foregoing requested development has been completed.  Then, the claim on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


